[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             DECEMBER 4, 2006
                               No. 05-15964                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-02690-CV-WSD-1

EDWARD EARL JEROME,

                                                      Plaintiff-Appellant,

                                     versus

MARRIOTT RESIDENCE INN
BARCELO CRESTLINE/AIG,
                                                      Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________


                              (December 4, 2006)



Before ANDERSON, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

     Edward Earl Jerome appeals pro se the district court’s orders granting
motions by Marriott Residence Inn, d/b/a/ Barcelo Crestline (“Crestline”)1 for

judgment on the pleadings and summary judgment on his pro se claims. Jerome

has alleged race and gender discrimination in the form of discriminatory pay

practices, the denial of a promotion, and racial harassment, which were brought

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000e-2(1)(1). He raises three distinct issues on appeal: (1) whether the district

court erred by granting the defendant’s motion for judgment on the pleadings as to

Jerome’s disparate pay claim, based on his failure to exhaust his administrative

remedies; (2) whether the district court erred by granting summary judgment to the

defendant on Jerome’s failure to promote claim; and (3) whether the district court

abused its discretion by finding that Jerome was provided adequate opportunities

for discovery. Upon careful review of the record and consideration of the parties’

briefs, we affirm.

                                    I. Disparate Pay Claim

      In his brief, which we liberally construe, Jerome argues that because he

circled “wages” on a questionnaire that he filled out for the Equal Employment

Opportunity Commission (“EEOC”) and informed the EEOC about his disparate




      1
          According to the defendant, it is named incorrectly in the style of this case.

                                                  2
pay claim 2 during the intake process, the EEOC and Crestline were on notice of

this claim, and, thus, the district court should have denied Crestline’s motion for

judgment on the pleadings.

       We review de novo a district court’s grant of judgment on the pleadings,

“accept[ing] all facts in the complaint as true and view[ing] them in the light most

favorable to the [nonmovant].” Hardy v. Regions Mortgage, Inc., 449 F.3d 1357,

1359 (11th Cir. 2006) (internal quotations and citation omitted). “No action

alleging a violation of Title VII may be brought unless the alleged discrimination

has been made the subject of a timely-filed EEOC charge.” Alexander v. Fulton

County, Ga., 207 F.3d 1303, 1332 (11th Cir. 2000). See generally 42 U.S.C.

§ 2000e-5. “EEOC regulations provide that charges should contain, among other

things, ‘[a] clear and concise statement of the facts, including pertinent dates,

constituting the alleged unlawful employment practices.’” Alexander, 207 F.3d at

1332 (quoting 29 C.F.R. § 1601.12(a)(3)). Although we liberally construe EEOC

charges that are prepared without the assistance of counsel, “a plaintiff’s judicial

complaint is limited by the scope of the EEOC investigation which can reasonably

be expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep’t of



       2
         Because Jerome fails to challenge the district court’s dismissal of his gender
discrimination and racial harassment claims, we deem these issues abandoned. See Greenbriar,
Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                              3
Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004) (internal quotations omitted);

see Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.”). In Gregory, for example, we held that

even though the plaintiff failed to check the box labeled “retaliation” on the EEOC

charge, she nonetheless alleged facts in the charge that reasonably encompassed a

retaliation claim, and, thus, her retaliation claim was exhausted. Gregory, 355 F.3d

at 1280.

      When Jerome filed his EEOC charge, he alleged only the denial of a

promotion. Nowhere does there appear on the charge a reference to his disparate

pay claim. Jerome’s only evidence for making the claim to the EEOC, other than

his own unsworn statements, is an EEOC charge questionnaire on which he circled

“wages” when prompted to identify the specific discriminatory actions he was

complaining of. Immediately below this section, however, when asked to explain

these discriminatory actions, Jerome complained only of being passed over for a

promotion. Given his own explanation, merely circling “wages” on the

questionnaire fell far short of putting the EEOC on notice that Jerome was also

claiming that Crestline paid its white employees less than its black employees.

And unlike the allegations in the Gregory case, the facts relating to Jerome’s



                                          4
promotion claim (such as the comparative qualifications of Jerome and Schultz) do

not encompass facts that would also support a disparate pay claim. Because

Jerome failed to inform the EEOC of such a claim, the district court correctly

granted the defendant’s motion for judgment on the pleadings.

                            II. Failure to Promote Claim

         The district court granted summary judgment to Crestline on Jerome’s

failure to promote claim. Jerome argues that Crestline discriminated against him

by promoting Lisa Schultz to the position of Assistant General Manager, despite

knowing about her alleged drinking problems and inability to complete her

assignments. He contends that he should not have been rejected from the position

based only on his handwriting.

         We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light more favorable to the nonmoving party. Gitlitz v.

Compagnie Nationale Air Fr., 129 F.3d 554, 556-57 (11th Cir. 1997). Federal

Rule 56(c) provides that summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P

56(c).



                                           5
      In order for Jerome to establish a prima facie case of discrimination for

Crestline’s failure to promote him, he must show that (1) he is a member of a

protected class; (2) he was qualified and applied for the promotion; (3) he was

rejected despite his qualifications; and (4) other equally or less qualified employees

who were not members of the protected class were promoted.” Wilson v. B/E

Aerospace, Inc., 376 F.3d 1079, 1089 (11th Cir. 2004). If Jerome makes out a

prima facie case of discrimination, Crestline may rebut that presumption by

articulating a legitimate, nondiscriminatory reason for not promoting him. Carter

v. Three Springs Residential Treatment, 132 F.3d 635, 642-43 (11th Cir. 1998). If

Crestline successfully proffers a legitimate, nondiscriminatory reason, Jerome is

left with the burden to show that the employer’s offered reasons are pretextual. Id.

at 643.

      The district court did not err by granting summary judgment to Crestline

because there is no evidence that Schultz was equally or less qualified for the

Assistant General Manager position, the fourth element of Jerome’s prima facie

case. The undisputed evidence establishes that (1) Crestline advertised that the

position required strong verbal and written communication skills and expressed a

preference for a candidate with a college degree; (2) Schultz had a college degree,

but Jerome did not; and (3) Schultz’s written communication skills were superior



                                          6
to Jerome’s. Thus, the evidence demonstrates that Schultz was better qualified for

the position. The district court correctly concluded that Jerome failed to make out

a prima facie case of discrimination as to his failure to promote claim when it

granted summary judgment for the defendant.

                                III. Adequacy of Discovery

       Jerome also argues that he was denied adequate discovery in this case

because, even though he submitted the appropriate discovery requests, Crestline

failed to answer or fully comply with them.3 He points out that, during a

telephonic hearing on April 26, 2005 before the magistrate judge, Crestline

promised that it would release discovery.4

       We review a district court’s decision on discovery issues for abuse of

discretion. Burger King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999).

A district court’s decisions regarding discovery may only be disturbed upon a

showing of substantial harm to the party seeking relief. Edward Leasing Corp. v.

       3
        Jerome also identifies, in his brief, several instances of misconduct on the part of
Crestline. To the extent that Jerome’s allegations are relevant to the instant case, none of them
have evidentiary support in the record.
       4
         Jerome also appears to argue, for the first time on appeal, that the magistrate exhibited
bias toward Crestline when she denied Jerome’s discovery motions. Jerome offers only
conclusory arguments that the magistrate was biased in favor of Crestline, and, therefore, recusal
was not required because the alleged bias was based only on unsupported speculation. See
United States v. Greenough, 782 F.2d 1556, 1558 (11th Cir. 1986) (per curiam) (stating that “a
judge, having been assigned to a case, should not recuse himself on unsupported, irrational, or
highly tenuous speculation”).


                                                 7
Uhlig & Assocs., Inc., 785 F.2d 877, 881 (11th Cir. 1986). “Parties may obtain

discovery regarding any matter, not privileged, which is relevant to the subject

matter involved in the pending action . . . The information sought need not be

admissible at the trial if the information sought appears reasonably calculated to

lead to the discovery of admissible evidence.” Fed.R.Civ.P. 26(b)(1). “[A] district

court can deny a motion to compel further discovery if it concludes that the

questions are irrelevant.” Commercial Union Ins. Co. v. Westrope, 730 F.2d 729,

732 (11th Cir.1984).

      The district court did not abuse its discretion by finding that Jerome was

provided with adequate opportunities for discovery. Although the district court did

deny Jerome’s request to discover the personnel files of certain Crestline

employees, this evidence was irrelevant to his failure to promote claim as none of

the employees had applied for the Assistant General Manager position. Even his

request for potentially relevant evidence, such as his own and Schultz’s personnel

files, were properly denied when Jerome refused to comply with Crestline’s

conditions for producing this sensitive information. Moreover, Jerome has failed

to identify any substantial harm brought about by the unavailability of the evidence

he seeks. Accordingly, we affirm.

      AFFIRMED.



                                          8